EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 30, at line 4, the word “whether” has been inserted after the phrase “based on”.
Claim 30, at line 5, has been amended by replacing the word “dropping” with the word “drops”. 

Reasons for Allowance
Claims 1-10 and 21-30 are allowed. The following is an examiner’s statement of reasons for allowance:
	The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a controller configured to operate a refrigeration system having a receiver, gas bypass valve, and parallel compressor as claimed, wherein the controller is configured to determine that one or more operating parameters are within a particular range and, subsequent to making the determination, switching to operate the parallel compressor in response to a switchover setpoint being crossed, wherein the controller automatically adjusts the switchover setpoint in response to the amount of the gas refrigerant produced by the system being insufficient to sustain operation of the parallel compressor.
	For example, Christensen teaches such a system and a controller configured to determine that one or more operating parameters are within a particular range (Fig. 9: steps 302-312) and, subsequent to making the determination, switching to operate the parallel compressor in response to a switchover setpoint being crossed (Fig. 9: steps 318/320), wherein the controller automatically adjusts the switchover setpoint (Fig. 9: step 314; paragraphs 143-144). However, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to incorporate performing the switchover point adjustment in response to the amount of the gas refrigerant produced by the system being insufficient to sustain operation of the parallel compressor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763